1
                                                                                     JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11
      CHRIS LANGER,                              Case No. CV 19-10398 AB (JDEx)
12
                      Plaintiff,
13
      v.                                         ORDER DISMISSING CIVIL ACTION
14
15    8411-13 BEVERLY, LLC, a California
      Limited Liability Company; ORTHO
16    MATTRESS INC., a California
      Corporation; and Does 1-10,
17
                      Defendant.
18
19
           THE COURT has been advised by counsel that the above-entitled action has
20
     been settled;
21
           IT IS THEREFORE ORDERED that this action is hereby dismissed without
22
     costs and without prejudice to the right, upon good cause shown within 60 days, to re-
23
     open the action if settlement is not consummated. This Court retains full jurisdiction
24
     over this action and this Order shall not prejudice any party to this action.
25
26   Dated: March 3, 2020             _______________________________________
                                      ANDRÉ BIROTTE JR.
27                                    UNITED STATES DISTRICT JUDGE
28
                                                1.
